Title: To George Washington from Charles Shnabell, 16 July 1789
From: Shnabell, Charles
To: Washington, George



Sir,
New York 16th July 1789.

You have been chosen by the unanimous Voice of Millions, as the first Magistrate, Guardian, and Protector of this young rising Empire. I could not have the satisfaction to include myself in the number of them Millions—I did go with a intention to Vote, but was not permitted. But this shall not discourage me, since I was not permitted to vote in that number, I shall do it now singly and chuse you Sir, as my Guardian and Protector. Your Excells. known humanity will leave me in no doubt but that my humble Vote and Petition will be granted. My Father had the following Seal on Arms. I as the oldest and only Son would be entitled to carry them Arms, (the Name belonging to it is de Shoenstein) The natural question might be, why I did not make use of that name? I can not answer that question without leading you some generation back. If you could look there, you would see one of my Ancestors first Minister of State, at a certain court—you would see the ⟨illegible⟩ with the Ministers fall under the greatest displeasure of the Emperor. You would see Laws made against them which did infect their posterity. That very time my great-greatest Grandfather had seven Sons, the oldest stay’d in Germany to keep up the Family, under the name of Shnabell, and the rest went to England and some to America. Now I am the oldest of the line, and see no propability of keeping up the Family in this country, because in my present Situation I wont marry. In this very reason I’ll have to go to Germany, where I am sure some Princes will asist me for

the sake of my Birth. My Father and Mother died when I was a small boy, and my relations led me never in the secret of what right I had in the Roman-Empire. Since I did not like their treatment, I went away from them and came to America. But there is a certain Gentleman who told me in a whisper that I had money eneough, where shall this come from? By some other means I found out that I had a sort of a heir to my unkown fortune, and where shall this heir come from? To my notions I can have no heir except some distant relations, that did come of the Sons that left the Roman-Empire, and did go to England or America, and took an other name instead of Shnabell. I conjecture some credetible Family which lives in Talbot-County to be their distant relations. And that, that heir of mine must be a female, which rites of late in a Coach and four—By havens I’ll have no such Heirs! Fortune has smild eneough on her allready. I shall make a better use of it, if I ever get a Fortune. If I never experienced the smiles of Fortune, I have experienced the frowns of Poverty and Misfortune. And the poor and Fatherless are pointed out to me by Providence to be my Heirs.
Now if I should have a fortune, I beg your Excelly to asist me, and put me in a way to get it.
But if your Excelly could to nothing for me in this matter, I beg you to Send me to Europe since I am not in the Situation to pay for my Pasage.
Your Excelly will please to consider that I am without real Friends, and prosecuted by my Enemies—that I am to a certain degree lost, and in a deplorable Situation, that my circumstances are poor, unhappy, and critical, and to who could I apply with more propriety, in my wretched situation, but to the Father of this Country. I am Sir, Your most obd. and humble Sert

Charles Shnabell

